Exhibit 1 NEWS For Release: IMMEDIATE Hadera Paper Ltd. "ilA+"/Stable Outlook Credit Rating Hadera, Israel, February 3, 2011 - Hadera Paper Ltd. (AMEX:AIP) (the “Company” or “Hadera Paper”) announced that Maalot- Israeli Securities Rating Company Ltd. (an affiliate of Standard and Poor’s) ratified the company's rating of "ilA+" and updated the Outlook to Stable Outlook. Contact: Yael Nevo, Adv. Corporate Secretary and Legal Counsel Hadera Paper Ltd. Group Tel:+972-4-6349408 YaelN@hadera-paper.co.il
